 Case 2:19-cv-01554-ODW-SS Document 50-2 Filed 01/02/20 Page 1 of 4 Page ID #:305




 1 ROBERT M. HELFEND (SBN 113380)
 2 23838 Pacific Coast Highway
    No. 309
 3 Malibu, CA 90265
 4 Telephone: (310) 456-3317
   Email: rmhelfend@gmail.com
 5
 6   Attorneys for Defendant Edward Dinkfeld
 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
   JANE DOE, as next friend for “JESSY,” a ) Case No.: 2:19-cv-01554-ODW-SS
11 minor, and “SOLOMON”,                   )
                                           ) DECLARATION OF ROBERT M.
12             Plaintiffs,                 ) HELFEND IN SUPPORT OF
                                           ) DEFENDANT’S EX PARTE
13       vs.                               ) APPLICATION FOR RELIEF FROM
                                           ) PERSONAL APPEARANCE AT
14                                         ) JANUARY 7, 2020 MEDIATION
                                           ) PURSUANT TO LOCAL RULE 16-15.5
15
   EDWARD     CHARLES      DINKFELD,       )
                                           )
16                                         ) [Notice; Memorandum of Points &
               Defendant.                  ) Authorities; and [proposed] order filed
17                                         )
                                           ) concurrently herewith]
18                                         )
                                           ) Date: January 7, 2020
19                                         ) Time: 1:30 P.M.
                                           )
                                           ) Dept.: 590, 5th Floor
20                                         ) Judge: Hon. Suzanne H. Segal (for
21                                         ) purposes of mediation)
                                           )
22                                         )
   ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///
 Case 2:19-cv-01554-ODW-SS Document 50-2 Filed 01/02/20 Page 2 of 4 Page ID #:306




1
                        DECLARATION OF ROBERT M. HELFEND
2
           I, Robert M. Helfend, declare as follows:
3
        1. I am an attorney at law duly licensed to practice before all Courts of the State of
4
     California and the United States District Court for the Central District of California. I am
5
     the attorney of record for Edward Charles Dinkfeld (“Mr. Dinkfeld”) in this action. By
6
     virtue of my involvement in this matter, I have personal knowledge of the facts set forth
7
     herein and if called upon as a witness, I could and would testify thereto.
8
        2. This matter is currently set for a Settlement Conference on January 7, 2020 at 1:30
9
     pm before Honorable Suzanne H. Segal. As Mr. Dinkfeld’s counsel, I will be making a
10
     personal appearance at the Settlement Conference on his behalf.
11
        3. In connection with the Settlement Conference, I emailed Ms. Marlene Ramirez
12
     (Courtroom Deputy Clerk, Honorable Suzanne H. Segal) on November 15, 2019 to
13
     advise that Mr. Dinkfeld is currently in custody in Lompoc penitentiary and, in a good
14
     faith effort to determine whether Mr. Dinkfeld could be released from custody for
15
     purposes of attending the mediation.
16
        4. I have been unable to obtain Mr. Dinkfeld’s release from custody in connection
17
     with the Settlement Conference, but diligently corresponded with Mr. Dinkfeld in order
18
     to obtain his written authorization for final settlement authority. Thus, I reasonably
19
     believe that I can satisfy this Court’s local rules and requirements for the Settlement
20
     Conference. L.R. 16-15.5(b) (“[e]ach party shall appear at the settlement proceeding in
21
     person or be a representative with final authority to settle the case…” (emphasis added)).
22
        5. Since Mr. Dinkfeld is in federal custody, there is good cause to allow me to appear
23
     at the Settlement Conference on his behalf. I look forward to working constructively
24
     with the Court and with opposing counsel to hopefully achieve a mutually agreeable
25
     resolution at the Settlement Conference.
26
        I declare under penalty of perjury of the laws of the United States of America that the
27
     foregoing is true and correct.
28
        Executed on this 2nd day of January, 2020, in Los Angeles, California.
 Case 2:19-cv-01554-ODW-SS Document 50-2 Filed 01/02/20 Page 3 of 4 Page ID #:307




1
2                                          /s/ Robert M. Helfend____________
3                                          Robert M. Helfend

4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:19-cv-01554-ODW-SS Document 50-2 Filed 01/02/20 Page 4 of 4 Page ID #:308




 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that I am an attorney and member of the bar of the Central District
 3   of California and that on this 2nd day of January, 2020, I caused to be sent via this Court’s
 4   ECF Filing, a true and correct copy of the above and foregoing DECLARATION OF
 5   ROBERT M. HELFEND IN SUPPORT OF DEFENDANT’S EX PARTE
 6   APPLICATION         FOR      RELIEF      FROM      PERSONAL         APPEARANCE           AT
 7   JANUARY 7, 2020 MEDIATION PURSUANT TO LOCAL RULE 16-15.5 to the
 8   following:
 9 Carol L. Hepburn, Esq.
10 200 First Avenue West, #550
   Seattle, WA 98119
11 (206) 957-7272
12 (206) 957-7273 fax
   Attorney for Plaintiff Solomon
13
14 Deborah A. Bianco, Esq.
15 14535 Bel-Red Road, #201
   Bellevue, WA 98007
16 425-747-4500
17 Attorney for Plaintiff Jessy
18 John A. Kawai, Esq.
19 407 Bryan Circle, Suite F
   Ojai, CA 93023
20
   805-272-4001
21 Attorney for Plaintiffs Solomon and Jessy
22
                                      By: /s/ Robert M. Helfend
23                                    ROBERT M. HELFEND (SBN 113380)
24                                    23838 Pacific Coast Highway
                                       No. 309
25
                                      Malibu, CA 90265
26                                    Telephone: (310) 456-3317
27                                    Email: rmhelfend@gmail.com

28                                    Attorneys for Defendant Edward Charles Dinkfeld
